Title: To George Washington from Arthur St. Clair, 21 July 1785
From: St. Clair, Arthur
To: Washington, George

 

Dear Sir
Philad[elphi]a July 21st 1785

This is accompanied by a Letter from the State Society of the Cincinnati which was written to you more than a Year ago, and by some inadvertance of the under Secretary was never forwarded. I am very sorry that it has so happened, because it would have been some satisfaction to you to have known, at an early period, that this State Society had come into the proposed Alterations—It was not however without great Reluctance the first Institution was parted with; yet it was happy that it was parted with, for the Prejudices against the Society have since entirely subsided, and, if the paper Medium that has been introduced in this State can be supported, We are in the receipt of the Interest of our Funds. I have very often the Pleasure to hear of your Excellency and never fail to enquire after You with all the earnestness of Freindship and Affection. I request You to present my best Respects to Mrs Washington and to believe me ever with the greatest Respect and Esteem Dear Sir Your most obedient Servant

Ar. St Clair

